United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Collinsville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1398
Issued: September 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 28, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated May 9, 2013 denying his claim for an
occupational disease. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
injuries to the knees, feet and ankles causally related to factors of his federal employment.
FACTUAL HISTORY
On January 9, 2013 appellant, then a 45-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that his preexisting conditions were aggravated as a result of
extensive walking required by his employment, resulting in extreme pain of his lower
extremities, specifically pain and swelling of the knees, feet and ankles. He first became aware
1

5 U.S.C. §§ 8101-8193.

of his condition and of its relationship to his employment on July 13, 2011. Appellant notified
his supervisor on January 10, 2013.
In support of his claim, appellant submitted a Form CA-17, duty status report, dated
January 9, 2013, stating that he was released to work with limitations. The physician’s signature
on this form was illegible. The description of clinical findings on the form read “L knee.”
In a narrative statement dated January 9, 2013, appellant reported that he began to
experience pain in his knees, legs, feet and ankles once he began carrying mail in July 2011, and
that the condition of his employment directly responsible for his occupational disease was
prolonged and excessive walking. He stated that the parts of his body affected were both knees,
feet, ankles, the lower back and the pelvis region. Appellant noted that he was a 50 percent
service-connected disabled veteran who was honorably separated from the United States Marine
Corps on February 21, 1990 due to complications of his lower extremities and that he had not
received any medical treatment for his condition since separation from the Marine Corps. He
explained that his occupational disease claim was not filed within 30 days after first realizing
that the occupational disease was aggravated by his employment because he was not aware of the
severity of the condition at the time of onset.
On February 1, 2013 the employing establishment challenged appellant’s claim on the
basis that he stated on his Form CA-2 that he had a preexisting condition that was aggravated by
excessive walking.
On February 21, 2013 OWCP requested additional medical evidence from appellant.
Appellant did not submit any further evidence.
By decision dated May 9, 2013, OWCP denied appellant’s claim, finding that the medical
evidence was not sufficient to establish that a medical condition was diagnosed in connection
with the events alleged to cause his occupational disease, because he did not submit any medical
evidence containing a medical diagnosis in connection with such events. It noted that the
Form CA-17, dated January 9, 2013, did not contain a diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

2

established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish an
occupational disease of appellant’s knees, feet and ankles.
By decision dated May 9, 2013, OWCP denied appellant’s claim for occupational
disease, finding that the evidence was insufficient to establish that a medical condition was
diagnosed in connection with the events alleged to cause his occupational disease.
Appellant submitted statements identifying employment factors alleged to have caused or
contributed to the presence or occurrence of his claimed occupational disease, including Form
CA-2 and his narrative statement. In a narrative statement dated January 9, 2013, he reported
that he began to experience pain in his knees, legs, feet and ankles once he began carrying mail
in July 2011, and that the conditions of his employment directly responsible for his occupational
disease included prolonged and excessive walking. Appellant stated that the parts of his body
affected were both knees, feet, ankles, the lower back and the pelvis region. He noted that he
was a 50 percent service-connected disabled veteran who was honorably separated from the
United States Marine Corps on February 21, 1990, due to complications of his lower extremities,
and that he had not received any medical treatment for his condition since separation from the
Marine Corps.
However, appellant did not submit medical evidence establishing a diagnosed condition,
nor did he submit medical evidence establishing that a diagnosed condition was causally related
to the employment factors he identified. The January 9, 2013 Form CA-17 does not contain a
diagnosis: it contains only a description of clinical findings reading “L knee” and certain work
limitations. The physician’s signature on this form was illegible and his or her identity could not
be ascertained from other documents in the case record. The Board has previously explained that
a report with an illegible physician’s signature has no probative medical value, if the author
cannot be identified as a physician.6 Appellant submitted no other medical evidence in support
4

See Elaine Pendleton, supra note 2.

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

C.V., Docket No. 13-912 (issued July 29, 2013); see also Ricky S. Storms, 52 ECAB 349 (2001); Morris
Scanlon, 11 ECAB 384 (1960).

3

of his claim. Therefore, the evidence of record is insufficient to establish that he sustained a
diagnosed condition causally related to the alleged factors of employment.
Appellant has not met his burden of proof to establish that he sustained an injury in the
performance of duty.
Appellant submitted new evidence following the May 9, 2013 OWCP decision.
However, the Board lacks jurisdiction to review evidence for the first time on appeal.7 Appellant
may submit new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed injuries to the knees, feet and ankles are causally related to factors of his employment as
a mail carrier.
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

20 C.F.R. § 501.2(c).

4

